DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 01/20/2021, has been entered.
Claims 16-17, 33-34 have been canceled.
Claims 1-15, 18-32 are pending.

Election/Restrictions
Applicant’s election of species: 1) V4I, 2) with further selection on basis of plasma LDL-C level, 3) statin, 4) without further selection on basis of BMI and 5) alirocumab in the reply filed on 01/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 12, 13, 22, 29, 30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-4, 6-11, 14-15, 18-21, 23-28, 31-32 are currently under examination as they read on a method of treating autosomal dominant hypercholesterolemia comprising selecting a patient who carries gain-of-function mutation V4I and administering alirocumab. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 14-15, 18-21, 23-28, 31-32 are rejected under 35 U.S.C. 103 as being obvious over Sleeman et al. (US 2011/0256148 A1, cited on IDS) in view of Seidah et al. (US 2011/0003315 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and (2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing 
Sleeman et al. taught administering alirocumab (aka 316P) to treat dominant hypercholesterolemia in patient carrying gain-of-function mutation (see e.g., paragraphs [0036], [0043] and claims 1-16).  Furthermore, Sleeman taught that the patient is on statin (see e.g., claim 8-10) and the recited doses and frequencies (see, e.g., paragraphs [0125], [0180] and claims 11-14).  Given that Sleeman et al. is Applicant’s own work, the anti-PCSK9 mAb 316P would have the same heavy and light chain CDRs of HCVR/LCVR of SEQ ID NOs: 90/92. 
The difference between Sleeman and the present claims is that Sleeman did not teach V4I as the GOFm.  However, it would have been obvious to select a patient carrying V4I GOFm in PCSK9 gene given that said mutation was a well-known GOFm in PCSK9 that manifested in hypercholesterolemia in patients as taught by Seidah et al. (see entire document).  In particular, Seidah et al. taught various known PCSK9 variants with GOFm associated with hypercholesterolemia including V4I mutation reported by Shioji K 2004. (see, e.g., paragraph [0150] and Table 1).  Given Sleeman taught that alirocumab was effective in treating hypercholesterolemia in patient with PCSK9 variants with a GOFm, and Seidah disclosed V4I as such GOFm of PCSK9 variants causing hypercholesterolemia, one of ordinary skill in the art would have been motivated to use alirocumab to treat hypercholesterolemic patients with V4I GOFm in PCSK9.  Furthermore, one of ordinary skill in the art would have reasonable expectation of success given that alirocumab had been shown to be effective in treating 
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements (e.g., alirocumab to treat hypercholesterolemic patients with GOFm in PCSK9; V4I GOFm in PCSK9 was known to associate with hypercholesterolemia) were known in the prior art and one skilled in the art could have arrived at the claimed invention by using known methods with no change in their respective function and the combination would have yielded nothing more than the predictable result of administering alirocumab to treat hypercholesterolemic patients with V4I GOFm in PCSK9.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 14-15, 18-21, 23-28, 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of US Patents in view of Seidah et al. (US 2011/0003315 A1). 

US Patent 9724411
Claims 1-32
US Patent 9550837
Claims 1-10
US Patent 8357371
Claims 1-16
US Patent 10494442
Claims 1, 3, 6, 8-10, 18-20
US Patent 10544232
Claims 1-16


The patent claims listed above disclosed methods of treating patients with hypercholesterolemia comprising administering alirocumab.  Although the claims did not disclose selecting patients with V4I GOFm in PCSK9 gene, it would have been obvious to one of ordinary skill in the art to do so because V4I GOFm in PCSK9 gene has been known to associate with hypercholesterolemia as taught by Seidah as discussed above 103 rejection (see supra).  Therefore, the patent claims in view of Seidah et al. render obvious of the present claims.

Claims 1-4, 6-11, 14-15, 18-21, 23-28, 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of copending Applications in view of Seidah et al. (US 2011/0003315 A1). 
USSN 16662313
Claims 92, 97-102
USSN 14657192
Claims 1, 45-52, 54-60, 62-74
USSN 14511975
Claims 1, 61, 63-75, 77, 79-83



This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        April 1, 2021